Case 1:20-cr-00239-JRS-TAB Document 36 Filed 02/05/21 Page 1 of 5 PageID #: 114




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
        Plaintiff,                           )
                                             )
        v.                                   )     Case No. 1:20-cr-00239-JRS-TAB-1
                                             )
WILLIE BELL,                                 )
                                             )
        Defendant.                           )

         ORDER DENYING MOTION TO RECONSIDER DETENTION ORDER

        This matter is before the Court on Defendant, Willie Bell's (“Bell”) Motion to Reconsider

Detention Order filed pursuant to 18 U.S.C. § 3142(1). (Filing No. 30.) Bell requests that the

Court grant him release from detention prior to trial due to the Coronavirus (“COVID-19”)

pandemic. The Government filed its Response in Opposition on February 3, 2021. (Filing No.

34.)   For the following reasons, the Motion is denied.

                                     I.   BACKGROUND

        Bell, a 24-year-old male, is presently detained at Grayson County Detention Center in

Leitchfield, Kentucky. On September 24, 2020, Bell was charged by Indictment with Count 1: of

Possession with Intent to Distribute Marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(D),

one count of Possession with Intent to Distribute Methamphetamine, in violation of 21, U.S.C. §§

841(a)(1), (b)(1)(C), and Count 2: Possession of a Firearm in Furtherance of a Drug Trafficking

Crime, in violation of 18 U.S.C. § 924(c). (Filing No. 14.) He appeared before the Magistrate

Judge via video from the Marion County Jail for a detention hearing on September 18, 2020. The

PS3 was admitted without objection. Evidence was proffered and argument presented. The

Magistrate Judged granted the Government's oral motion for pretrial detention. (Filing No. 12.)
Case 1:20-cr-00239-JRS-TAB Document 36 Filed 02/05/21 Page 2 of 5 PageID #: 115




The Magistrate Judge determined by clear and convincing evidence that no condition or

combination of conditions of release will reasonably assure the safety of any other person and the

community; and, by a preponderance of evidence that no condition or combination of conditions

of release will reasonably assure Bell's appearance as required. (Filing No. 13 at 2.) The Court

cited as reasons for detention that (1) the weight of the evidence is strong, (2) Bell is subject to a

lengthy period of incarceration if convicted, (3) history of violence or use of weapons, (4) history

of alcohol or substance abuse, and (5) lack of stable employment. Id. at 2-3. Bell was remanded

to the custody of the U.S. Marshal.

       Bell requests temporary release to home incarceration because although he states that he is

"generally healthy", (Filing No. 30 at 1), he asserts that he has "become less so" and that his "health

has continuously declined since his detention, leaving him "anxious, upset, and fearful." (Filing

No. 30 at 2.) He also cites his "inability to get a COVID safe environment" as a basis for his

request. Id. at 3. Bell asserts that state charges considered in determining his original detention

were dismissed on September 14, 2020, which leave him with no prior criminal history. Id. He

asks to be released temporarily to home confinement with GPS monitoring, where he could be

quarantined to his home.

                                          II. ANALYSIS

       As an initial matter, the Court determines that a hearing is not necessary. When a criminal

defendant appears before a judicial officer, the judicial officer must order the “pretrial release” of

the person, subject to certain conditions, unless “the judicial officer determines that such release

will not reasonably assure the appearance of the person as required or will endanger the safety of

any other person in the community.” 18 U.S.C. § 3142(b). The judicial officer “may, by

subsequent order, permit the temporary release of the person … to the extent that the judicial



                                                  2
Case 1:20-cr-00239-JRS-TAB Document 36 Filed 02/05/21 Page 3 of 5 PageID #: 116




officer determines such release to be necessary for preparation of the person’s defense or for

another compelling reason.” Id. § 3142(i).

       The Government opposes Bell's Motion arguing that his release under any circumstances

represents an unacceptable danger to the community and a substantial risk of nonappearance. It

asserts that at the time of his detention hearing, Bell had three pending felony cases for dealing in

controlled substances in Marion County, Indiana, two of which were allegedly committed while

he was released on bond, the latter of which was related to the instant charge. (Filing No. 34 at 2.)

While on bond for the state court cases, Bell acquired four firearms, large amounts of controlled

substances to distribute, had over $60,000 cash while unemployed. Id. at 7. In addition, evidence

was presented at Bell's detention hearing that he confessed to his involvement in a shooting the

day prior to his arrest, during which he fired 25 shots at another vehicle. The firearm used in the

shooting was recovered from his residence, along with three other firearms, ammunition,

marijuana, pills containing methamphetamine, and U.S. currency. (Filing No. 34 at 3-4.) The

Government argues that Bell's history reflects an unwillingness to follow rules and a disregard for

the welfare of others˗˗characteristics that now have potentially fatal consequences. Id. at 7.

       At the Court’s request, the United States Probation Office has assessed whether any

conditions or combination of conditions would ensure the safety of the community if Bell were

released due to the COVID-19 pandemic. According to the actuarial tables in the probation Risk

Instrument, Bell is a risk Category 4. He has a 6% chance of failing to appear; a 9% chance of

obtaining a new criminal arrest; a 15% chance of having a technical violation; and an overall risk

of violating release conditions of 29%. he defendant was deemed a Risk Category 4 at the time of

his detention hearing. Since then, the pending drug charges have been dismissed. This reduces




                                                 3
Case 1:20-cr-00239-JRS-TAB Document 36 Filed 02/05/21 Page 4 of 5 PageID #: 117




his risk score slightly, but Bell remains a Category 4, which indicates that Bell is a moderate risk

of flight and/or danger to the community.

        It is undisputed that the entire United States—including Indiana and Kentucky—is in the

midst of a COVID-19 pandemic. Bell seeks release from detention because of his general fear of

the coronavirus. However, Bell's circumstances have not changed to an extent that would warrant

his release from detention, and despite the dismissal of state court charges, he remains a risk

Category. The general risk that his incarceration poses in him contracting the COVID-19 virus

due to his inability to live in a COVID-safe environment does not warrant a temporary release

from detention 1. That general risks would also exists if Bell were on home incarceration.

        The resources of the United States Probation Office are presently limited, and the Court

finds by clear and convincing evidence that no condition or combination of conditions of release

will reasonably assure the safety of any other person and the community; and, by a preponderance

of evidence that no condition or combination of conditions of release will reasonably assure Bell's

appearance as required if Bell is released. Therefore, his Motion is denied.

                                             III. CONCLUSION

        For the reasons set forth above, Bell's Motion Reconsider Detention Order, (Filing No. 30),

is DENIED. This matter is currently set for trial by jury beginning on May 3, 2021.

        SO ORDERED.

Date: 2/5/2021




1
 The Court acknowledges Bell's assertions that he has been made to sleep on the floor and is housed in an overcrowded
cell at the Grayson County Jail. Bell's counsel should address these concerns with the Marshal's office for their
investigation and determination as to whether Bell should be housed in another facility.

                                                         4
Case 1:20-cr-00239-JRS-TAB Document 36 Filed 02/05/21 Page 5 of 5 PageID #: 118




DISTRIBUTION:

Belle T. Choate
ATTORNEY AT LAW
choate@iquest.net

Pamela S. Domash
UNITED STATES ATTORNEY’S OFFICE
pamels.domash@usdoj.gov




                                       5
